Citation Nr: 0902073	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-17 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1942 to 
December 1945.  He died in December 2002.  The appellant is 
his widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in June 2007 for further development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in December 2002; the death certificate 
lists the immediate cause of death as colon cancer.

2.  At the time of the veteran's death, service connection 
was in effect for right knee disability.

3.  The veteran participated in a radiation-risk activity 
during his active duty service.  

4.  Colon cancer is presumed to have incurred in service.

5.  Colon cancer, which caused the veteran's death, is 
related to the veteran's exposure to radiation during 
service.


CONCLUSION OF LAW

The veteran's death was caused by colon cancer, which is 
presumed to have been incurred in service by exposure to 
radiation during service.  38 U.S.C.A. §§ 501, 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the appellant as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
appellant is being granted by this decision of the Board.  
See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Analysis

The veteran's death certificate shows that the immediate case 
of death was colon cancer.  At the time of his death in 
December 2002, the veteran was service connected for right 
knee disability.  The appellant contends that the veteran's 
colon cancer was casually related to exposure to ionizing 
radiation.  Specifically, she maintains that the veteran was 
exposed to such radiation when service during World War II.  
The appellant claims that the veteran visited Hiroshima in 
1945 when serving on the U.S.S. New Kent.

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability based on exposure to 
ionizing radiation may be established in one of three ways.  
The first avenue of service connection is through a legal 
presumption.  Specifically, if a veteran participated in 
service in a radiation-risk activity (as defined by statute 
and regulation) and, after service, developed one of certain 
enumerated cancers (including colon cancer), it will be 
presumed that the cancer was incurred in service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Recognized 
radiation-risk activities include occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  The 
term "occupation of Hiroshima or Nagasaki, Japan, by United 
States forces" means official military duties within ten 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions, such as occupation of territory, 
control of population, stabilization of the Government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure, or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3).

Pursuant to the Board's remand, the RO requested additional 
development from the Defense Threat Reduction Agency.  In an 
October 2007 response, it was reported that Navy records 
confirmed that the veteran participated as a member of the 
American forces in Japan following World War II and while 
serving aboard the U.S.S. New Kent was present in the VA-
defined Hiroshima area from October 21 to 27, 1945.  The 
letter also noted that the VA-defined area was 10 miles of 
the city limits.  

The October 2007 letter on its face appears to show that the 
criteria for presumptive service connection for colon cancer 
under 38 C.F.R. § 3.309 have been met.  As it is shown that 
the veteran participated in a radiation-risk activity during 
active service, his colon cancer is therefore presumed to 
have been incurred in service.  With evidence showing that 
the colon cancer was the principal cause of death, the Board 
finds that entitlement to service connection for the 
veteran's cause of death is warranted.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is warranted.  The appeal is granted.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


